STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re K. N. HENDRICKSON, Minor.                                      March 6, 2018

                                                                     No. 339369
                                                                     Ingham Circuit Court
                                                                     Family Division
                                                                     LC No. 16-000825-NA


Before: CAVANAGH, P.J., and HOEKSTRA and BECKERING, JJ.

PER CURIAM.

       Respondent-father appeals as of right the trial court’s order terminating his parental rights
to his minor child, KH, under MCL 712A.19b(3)(c)(i) (conditions that led to the adjudication
continue to exist), (g) (failure to provide proper care and custody), and (j) (reasonable likelihood
of harm). We affirm.

                         I. RELEVANT FACTS AND PROCEEDINGS

        In May 2016, petitioner, the Department of Health and Human Services, sought custody
of KH following an alleged domestic violence incident between respondent and KH’s mother
that included a report that both parents were pulling on the child.1 Petitioner further alleged that
there were safety concerns in the home, that respondent had untreated mental health issues, a
criminal history that included various drug charges, driving under the influence, disorderly
conduct, retail theft, misdemeanor larceny, and misdemeanor domestic violence, and that he was
a current methadone user. Following a preliminary hearing, the court authorized the petition,
took custody of KH, and placed the child with petitioner for care and supervision. KH was given
a non-relative placement, and respondent was afforded supervised visitation.

        Respondent pleaded to the allegations in the petition at an adjudication hearing held in
July of 2016. Subsequently, the trial court entered an order that required respondent to comply
with his case service plan. Respondent’s case service plan called for him to abstain from using


1
  Respondent denied this accusation. The record suggests that police arrested both parents, and
that they remained in jail the following day, when the court held a preliminary hearing on the
petition to remove. Respondent eventually pleaded no contest to a charge of domestic violence
arising from the incident. KH’s mother eventually released her parental rights to KH.


                                                -1-
alcohol or illegal substances and to participate in psychological and substance abuse evaluations,
drug screens, mental health services through Community Mental Health (CMH), parenting
classes, and substance abuse services.

        Dispositional review hearings held from August 2016 through April 2017 indicate that
respondent made little progress toward removing the barriers to reunification with KH. In
September 2016, the trial court entered an order requiring respondent to show cause why he
should not be held in criminal contempt for testing positive for THC on two occasions and
failing to appear for nine drug screens. Respondent admitted to testing positive on June 9, 2016
and August 19, 2016, and to missing several drug screens, a couple of which were missed due to
his being an inpatient at the “crisis center” at CMH. The trial court sentenced respondent to a
three-day suspended sentence. In October 2016, a caseworker from Bethany Christian Services
stated that respondent had “been referred to parenting classes, CMH, substance abuse assessment
and N[arcotics] A[nonymous] support groups which he’s been non-compliant with.” She also
explained that respondent had been “let go” from a methadone treatment program at the Victory
Clinic, that his attendance at parenting time was inconsistent, and that he had appeared
disengaged during his last few parenting-time visits.

        In January 2017, Caitlin Axline, a Foster Care Case Manager, explained that respondent
had not attended parenting classes, had not verified his attendance at Narcotics Anonymous
meetings or mental health services through the Justice and Mental Health Organization, and was
homeless at the time. Axline asked the court to change the goal for KH from reunification to
adoption, but the referee allowed respondent an additional review period to demonstrate
progress. Later that month, the trial court entered another order requiring respondent to show
cause why he should not be held in criminal contempt for testing positive for THC and Tramadol
and failing to appear for 13 drug screens. At the show cause hearing, respondent pleaded guilty
to using marijuana, and the trial court sentenced respondent to serve the three-day sentence the
court had previously suspended.

        At a combined review and permanency planning hearing held in April 2017, Axline
stated that respondent had participated in only two drug screens during the three-month reporting
period, had recently tested positive for heroin and morphine, and had been arrested for disorderly
conduct and resisting arrest. Axline further reported that respondent had attended a mental
health therapy session in March 2017, but that it was the first session he had attended since
August 2016. She said that respondent still had not verified his attendance at AA or NA
meetings and had been inconsistent in his attendance at parenting classes. Although homeless at
the time of the hearing, respondent had obtained approval for housing through the Lansing
Housing Commission, had completed an inpatient program at Henry Ford Allegiance Addiction
Recovery Center, and planned to begin “intensive outpatient” treatment at Cristo Rey. At the
conclusion of the hearing, the referee instructed petitioner to initiate proceedings to terminate
respondent’s parental rights, stating that respondent remained “inconsistent and essentially non-
compliant with reunification services.” On May 17, 2017, petitioner filed a supplemental
petition requesting termination of respondent’s parental rights pursuant to MCL
712A.19b(3)(c)(i), (g), and (j).

       At a June 28, 2017 termination hearing, Axline testified to the contents of a psychological
evaluation conducted by Randall E. Haugen, Ph.D., and filed it with the court. Haugen

                                               -2-
diagnosed respondent with schizoaffective disorder (bipolar type), cannabis use disorder
(moderate), stimulant use disorder (mild), child neglect, and child psychological abuse. Haugen
concluded that the prognosis for respondent’s successful reunification with KH is poor because
respondent’s “problems are long-term and pervasive in nature.” He further opined that if the trial
court ordered reunification, respondent would need to maintain a consistent and responsible
lifestyle, complete a substance abuse treatment program, have regular psychiatric care, and
“develop an external support network to help him maintain sobriety,” and he would need to
demonstrate stability for at least six to nine months before reunification could be considered.

        In addition, Axline reiterated respondent’s inconsistent participation in the services
provided by CMH and in parenting classes, his dismissal from the Victory Clinic, his numerous
missed or positive drug screens, and his failure to verify attendance at AA or NA meetings and
successful completion of the drug treatment program he participated in at Henry Ford Allegiance
Addiction Recovery Center.2 She also noted respondent’s failure to participate in the domestic
abuse program offered him. Axline acknowledged that respondent had a one-bedroom apartment
but petitioner had not been able to determine whether it was suitable for KH. She stated that
respondent and KH shared emotional ties as well as love and affection.

         Respondent testified that he had obtained housing in June 2017, received Social Security
income of $735 a month, had completed an inpatient treatment program at Allegiance, and
attended AA meetings three to five times per week and counseling services through CMH every
other week, although he acknowledged that he had not provided documentation of his
attendance. Asked about his case at CMH being closed, respondent said, “I ended up showing
up . . . so they rescheduled me . . . .” Respondent also admitted to using marijuana “a couple
times in a week . . . if needed.”

        Ruling from the bench at the conclusion of the termination hearing, the trial court found
that petitioner had met its burden to prove the existence of its stated statutory grounds for
termination by clear and convincing evidence. Having found statutory grounds to terminate
respondent’s parental rights to KH, the trial court then found that termination was in the child’s
best interest. The court acknowledged respondent’s love for his child and the emotional ties they
shared, but noted that KH looked to his foster parents for love, guidance and support. The court
noted that the child loves his foster parents and they love him, and that it appeared likely to
become his adoptive home. Thus, the court concluded that it was in KH’s best interest to have
the stability he needed and was receiving in his foster home. The trial court entered a
corresponding order that terminated respondent’s parental rights.




2
  Pamela Long-Keel, an Associate Director for Project Stay at Justice in Mental Health, testified
on respondent’s behalf that he had approached her requesting inpatient treatment, that she had
arranged treatment at Allegiance Health, and that she had seen the paperwork indicating that
respondent had successfully completed the program.


                                               -3-
                                          II. ANALYSIS

                                  A. STANDARD OF REVIEW

        We review a circuit court’s decision to terminate parental rights under the clear error
standard. In re Williams, 286 Mich. App. 253, 271; 779 NW2d 286 (2009). “A finding of fact is
clearly erroneous if the reviewing court has a definite and firm conviction that a mistake has
been committed, giving due regard to the trial court’s special opportunity to observe the
witnesses.” In re BZ, 264 Mich. App. 286, 296-297; 690 NW2d 505 (2004). Under that standard,
the trial court’s decision must be “more than just maybe or probably wrong.” In re Trejo
Minors, 462 Mich. 341, 356; 612 NW2d 407 (2000) (quotation marks and citation omitted).
Regard is to be given to the special opportunity of the trial court to judge the credibility of the
witnesses who appeared before it. MCR 2.613(C); In re Miller, 433 Mich. 331, 337; 445 NW2d
161 (1989).

                                  B. STATUTORY GROUNDS

        Respondent argues that the trial court erred in finding clear and convincing evidence to
establish the statutory grounds for termination of his parental rights. We disagree.

         Petitioner requested termination of respondent’s parental rights pursuant to MCL
712A.19b(3)(c)(i), (g) and (j). “To terminate parental rights, a trial court must find by clear and
convincing evidence that at least one statutory ground under MCL 712A.19b(3) has been
established.” In re Moss, 301 Mich. App. 76, 80; 836 NW2d 182 (2013). Although the trial court
did not identify the grounds by their statutory designation, it described them by their content, and
it is plainly apparent from the record that the trial court found that clear and convincing evidence
established each statutory ground identified by petitioner. A trial court may terminate a parent’s
parental rights under MCL 712A.19b(3)(c)(i) if “182 days or more have elapsed since the
issuance of an initial dispositional order” and the “conditions that led to the adjudication
continue to exist and there is no reasonable likelihood that the conditions will be rectified within
a reasonable time considering the child’s age.” Termination under MCL 712A.19b(3)(g) is
proper if the “parent, without regard to intent, fails to provide proper care or custody for the child
and there is no reasonable expectation that the parent will be able to provide proper care and
custody within a reasonable time considering the child’s age.” Termination under MCL
712A.19b(3)(j) is proper if there “is a reasonable likelihood, based on the conduct or capacity of
the child’s parent, that the child will be harmed if he or she is returned to the home of the
parent.”

        The record reveals that despite a case service plan designed to assist respondent in
eliminating the barriers to reunification, respondent repeatedly failed to substantially comply
with his service plan, leading to show cause hearings that ultimately resulted in a three-day jail
sentence. It was not until the proceedings transitioned toward termination that respondent
appeared to meaningfully begin to comply with portions of his case service plan. Respondent
had recently obtained housing, although it had not yet been cleared as acceptable, and
represented that he was attending AA meetings several times a week and had a sponsor, had been
sober for approximately two months, was going to counseling at CMH, and was taking
prescribed medication for depression. The trial court acknowledged that respondent had made

                                                 -4-
progress in these areas. However, the trial court accurately observed that respondent’s progress
was a recent development that came after a lengthy period of failure to comply with the case
service plan, and that “there are things missing.” It appears from the record that respondent had
been homeless up until a few weeks before the termination hearing and that he provided no
verification of his attendance at any support-group meetings, his participation in CMH services,
or the fact that he had a new prescribing physician. Although the record shows that respondent
appeared to be moving toward a more stable lifestyle by the time of the termination hearing,
consistency had not been established. His psychological evaluation suggested that his problems
were “long-term and pervasive in nature,” and that he still needed six to nine months of actual
stability before reunification could even be considered.

        During the first ten months of his case service plan, respondent was discharged from a
methadone program for failure to follow the rules, failed to participate in 63 drug screens, tested
positive for drugs 14 times, and was twice held in contempt of court for violating the court’s
order to comply with his case service plan. In addition, respondent had been referred twice to
CMH for mental health services, but CMH had reported his case closed because respondent had
failed to attend counseling sessions. He had to be referred twice for a substance abuse
assessment before he finally complied. Respondent’s “failure to comply with the parent-agency
agreement is evidence of [his] failure to provide proper care and custody for the child.” In re JK,
468 Mich. 202, 214; 661 NW2d 216 (2003).

        Our review reveals that the trial court’s finding of a statutory ground for termination is
supported by the record. Given the trial court’s long involvement with respondent, and mindful
of its special opportunity to assess the credibility of witnesses before it, MCR 2.613(C), we
conclude that the trial court did not clearly err in finding that petitioner had established by clear
and convincing evidence that respondent failed to provide proper care or custody and that there
was no reasonable expectation that respondent would be able to provide proper care and custody
within a reasonable time considering the child’s age. MCL 712A.19b(3)(g). Respondent did not
start making meaningful efforts toward complying with the case service plan until the eve of
termination, and even then, it was not evident that his efforts were anything more than
temporary. Because petitioner only needed to establish one ground for termination, we need not
address whether the trial court properly found additional grounds. In re Powers Minor, 244
Mich. App. 111, 119; 624 NW2d 472 (2000).

                                       C. BEST INTEREST

        Respondent next argues that the trial court erred in finding that termination was in KH’s
best interests. Again, we disagree.

        MCL 712A.19b(5) provides, “If the court finds that there are grounds for termination of
parental rights and that termination of parental rights is in the child’s best interests, the court
shall order termination of parental rights and order that additional efforts for reunification of the
child with the parent not be made.” The petitioner must prove by a preponderance of the
evidence that termination is in the best interests of the child. In re Laster, 303 Mich. App. 485,
496; 845 NW2d 540 (2013). Factors to consider include the child’s bond to the parent; the
parenting ability of the respondent; the child’s need for permanency, stability, and finality; and
comparison of the relative advantages of the parent’s home and the child’s foster home. In re

                                                -5-
Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012). The trial court may also
consider “the length of time the child was in care, the likelihood that ‘the child could be returned
to [his] parents’ home within the foreseeable future, if at all,’ and compliance with the case
service plan.” In re Payne/Pumphrey/Fortson, 311 Mich. App. 49, 64; 874 NW2d 205 (2015),
quoting In re Frey, 297 Mich. App. 242, 248-249; 824 NW2d 569 (2012). In addition, the court
may consider “the children’s well-being while in care, and the possibility of adoption.” In re
White, 303 Mich. App. 701, 714; 846 NW2d 61 (2014).

         Axline testified that respondent and KH do enjoy emotional ties and that respondent’s
supervised visits were “appropriate.” While the trial court believed the respondent loves the
child, the court also noted that the child was primarily looking to his foster parents for love,
guidance, and support. A psychological evaluation of respondent described respondent as a
person with a “low frustration tolerance, tendencies to be impulsive and a propensity to be
increasingly aggressive in a parenting interaction as stress increases[,]” and recommended at
least six to nine months of stability before reunification was even considered. KH was nearly
four years old at the time of the termination hearing and had been out of respondent’s care for
more than a year. Axline testified that KH was doing very well in foster care and adoption by
the child’s foster parents was likely. In light of these factors, and given the child’s need for
permanency, stability, and finality, In re Olive/Metts, 297 Mich. App. at 41-42, we conclude that
the trial court did not clearly err when it concluded that termination was in KH’s best interests.

       Affirmed.



                                                             /s/ Mark J. Cavanagh
                                                             /s/ Joel P. Hoekstra
                                                             /s/ Jane M. Beckering




                                                -6-